ICJ_056_FisheriesJurisdiction_DEU_ISL_1973-02-02_JUD_01_PO_01_FR.txt. COMPETENCE PÉCHIFRIES (DÉCL, ZAFRULLA KHAN) 67

Sir Muhammad ZAFRULLA KHAN, Président, fait la déclaration
suivante:

Je souscris entièrement à l'arrêt de la Cour. J'estime cependant néces-
saire de lui adjoindre la brève déclaration qui suit.

La seule question dont la Cour soit saisie dans la phase actuelle de
li présente instance est celle de savoir si, vu la clause compromissoire
de Péchange de notes du 19 juillet 1961 entre Et République fédérale
d'Allemagne et le Gouvernement islandais et compte tenu de l'article 36,
paragraphe |, de son Statut. la Cour est compétente pour se prononcer
sur la validité de Pacte anilatéral par lequel l'slande a étendu sa juri-
diction exclusive en matière de pêcheries de 12 milles à 50 milles marins
a partir des lignes de base convenues par les parties en 1961. Toutes
les considérations militant pour ou contre la validité de cet acte de
l'Islande sont, au stade actuel. entièrement dépourvues de pertinence.
Invoquer quelque considération de ce genre pour déterminer l'étendue
de la compétence de la Cour, ce ne serait pas seulement préjuger la
question mais bel et bien mettre la charrue devant les beeufs et une telle
façon de faire doit être formellement désapprouvée.

(Paraphé) Z.K.
(Paraphé) S.A.
